DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Allowable Subject Matter
Claim 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant argues that the polycaprolactone taught by Cuypers does not fairly render the claim obvious because (a) Schaible demonstrates that polymers having a melting point under 100C would not inherently have a complex viscosity within the newly claimed range. And, (b) Cuypers references the Capa™ brand of polycaprolactones and Schaible demonstrates that at least some Capa™ polycaprolactones fall outside of the claimed complex viscosity range.
Examiner finds this persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The new rejection is similar to the prior rejection, however, is amended by evidence showing that other prior art Capa™ polycaprolactones fall within the claimed complex viscosity range, melting point range, and would have been obvious to use in a filament 3d printing application.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 13-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20160031159 A1) in view of Cuypers (US 20180001547 A1) and further in view of (Korpela, NPL 20121) as evidenced by Noroozi (NPL 20132).
	In reference to claim 13, Church discloses a method of producing an article, comprising the steps of: 
I) applying a filament of an at least partly molten construction material to a carrier, such that a layer of the construction material is obtained, corresponding to a first selected cross section of the article ( “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003);
II) applying a filament of the at least partly molten construction material to a previously applied layer of the construction material, such that a further layer of the construction material is obtained, which corresponds to a further selected cross section of the article and which is bonded to the layer applied beforehand ( “Fused Filament Fabrication” [P0003);
III) repeating step II) until the article is formed (“Fused Filament Fabrication” [P0003)
where at least steps II) and III) are conducted within a chamber and the construction material includes a fusible polymer (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Thus, Church teaches that heating the chamber is known to be optional.);
	Church discloses that the filament is a polymer but does not disclose the particular composition of the polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polymers for 3d printing (P0035), Cuypers discloses a filament for 3d printing (P0035) wherein the filament “contains a thermoplastic polymer having a melting point below or equal to 100° C” (P0036) such as a polycaprolactone (P0046). 
Cuypers specifically indicates that using such polymers provides a benefit. For example, Cuypers explains that additional shaping of the article produced by 3d printing is enabled by using polymers with such low melting temperatures because they allow the element to be more readily molded after being printed (P0048).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polymer was a polycaprolactone.
The combination would be achievable by integrating Cuypers’ polymer in to the Church method. A person having ordinary skill in the art would have been specifically motivated to integrate Cuypers’ polymer in to the Church method because Church is a rapid prototyping method that uses a polymer and Cuypers suggests that their polymer is suitable for use in rapid prototyping applications and provides the aforementioned benefit of improving post print processability.
Cuypers specifically suggests that the “ε-polycaprolactone which is for example marketed by Perstorp (UK) (under the trade name Capa) is particularly preferred because it has a low melting point, the material shows good moulding properties and has a sufficient elasticity in the molten state” [0048].
Cuypers also discloses that increased viscosity is important to prevent “spreading or flowing of the molten material (luring additive manufacturing” [0029]. 
	However, Cuypers does not specify the particular grade of Capa™ ε-polycaprolactone or the specific viscosity that should be used.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, fused deposition modeling-based additive manufacturing process (Abstract), Korpela discloses that polycaprolactone is a suitable fusible polymer for filament deposition modeling (Abstract and Instroduction) and specifically suggests using CAPA 68003 as the polycaprolactone (Materials).
CAPA 6800 has a complex viscosity within the claimed range as evidenced by Noroozi (NPL 20134), see Fig 5.5, shown below, which shows the complex viscosity would be >1000 Pas at 1/s at the annotated arrow.

    PNG
    media_image1.png
    416
    634
    media_image1.png
    Greyscale

The combination would be achievable by integrating the fusible polymer that is disclosed by Korpela as being suitable for FDM in to the method of FDM. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the fusible polymer such that the fusible polymer has a magnitude of the complex viscosity (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100°C and a shear rate of 1 /s) of > 1000 Pas to < 1 000 000 Pas.
A person having ordinary skill in the art would have been specifically motivated to integrate the fusible polymer that is disclosed by Korpela as being suitable for FDM in to the method of FDM because Korpela teaches that the common biodegradable polymers such as PCL have an regulatory advantage in their use in biomedical engineering (Introduction) and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The cited prior art does not specifically disclose that the structure has the property that the melting point is measured via DSC after a first pass. However, the cited prior art teaches an identical or substantially identical structure as claimed. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Therefore, the property is presumed to be inherent to the cited prior art.
	In reference to claims 14-15 the combination discloses the method as in claim 13.
Church further discloses wherein the interior of the chamber is cooled at least at times and wherein the interior of the chamber is not heated at least at times (“method may further include selectively heating or cooling portions of the apparatus” [P0035]. Also, the machine would be not heated during cool down periods or when the machine is turned off, which is equivalent to cooling in the context of working on molten materials).
	In reference to claims 16-17, and 19 the combination discloses the method as in claim 13.
Cuypers further discloses polymer maybe a polyester (“ε-polycaprolactone” [0047]).
The cited prior art does not specifically disclose that the structure has the property that the viscosity, obtainability, hardness, or storage modulus. However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. 	
	In reference to claims 20 the combination discloses the method as in claim 13.
Church further discloses wherein the article formed is subjected to an aftertreatment selected from the group consisting of mechanical smoothing of the surface, controlled local heating, heating of the entire article, controlled local cooling, cooling of the entire article, contacting of the article with steam, contacting of the article with the vapor of an organic solvent, irradiating the article with electromagnetic radiation, immersing the article into a liquid bath, and a combination of at least two of these. (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Removing the device from the chamber or turning off the device would result in the claimed process).
In reference to claims 21 the combination discloses the method as in claim 13.
Church further discloses wherein the article is formed on a substrate and, on conclusion of the method, remains bonded to the substrate (Church teaches the same steps, e.g., “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003] and must result in the same outcome.).
Conclusion
Prestayko (US 20170259497 A1) which teaches that “filament … a melt viscosity of the crystalline or semi-crystalline polymer is below 100 Pas, preventing its use in additive manufacturing.” [0005]. Prestayko further teaches modulating the rheology of a fusible polymer for filament based 3d printing by forming a composite of the fusible polymer and other materials ((“Methods of modulating polymer rheology for additive manufacturing” (Title) and “Rheology metrics including complex viscosity” [0044], also see abstract and [0012]-[0013]). In contrast, the instant claim requires that the fusible polymer itself has a particular complex viscosity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Korpela, J., Kokkari, A., Korhonen, H., Malin, M., Närhi, T. and Seppälä, J., 2013. Biodegradable and bioactive porous scaffold structures prepared using fused deposition modeling. Journal of Biomedical Materials Research Part B: Applied Biomaterials, 101(4), pp.610-619.
        2 Noroozi, N., 2013. Rheology and processing of biodegradable poly (epsilon-caprolactone) polyesters and their blends with polylactides (Doctoral dissertation, University of British Columbia).
        https://central.bac-lac.gc.ca/.item?id=TC-BVAU-43880&op=pdf&app=Library&oclc_number=1032929842
        3 Note, Korpela sources the polycaprolactone (CAPA 6800) from Solvay, however,  Perstorp CAPA® was previously Solvay.
        4 Noroozi, N., 2013. Rheology and processing of biodegradable poly (epsilon-caprolactone) polyesters and their blends with polylactides (Doctoral dissertation, University of British Columbia).
        https://central.bac-lac.gc.ca/.item?id=TC-BVAU-43880&op=pdf&app=Library&oclc_number=1032929842